EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslie Serunian on 01 March 2021.

Status of Application, Amendments and/or Claims
The amendment of 6/18/20 has been entered in full. Claims 88, 93, 97 and 101 are canceled. Claims 86, 87, 89, 91, 95, 99 and 102-105 are amended. New claims 106-113 are added. Claims 86, 87, 89-92, 94-96, 98-100, 102-113 are pending. 

Examiner’s Amendment
Following entry of the 6/18/20 amendment, amend the claims further as follows:

In claim 86, line 12, delete the word "or" at the end of the line.
In claim 86, line 13, delete the extraneous period before "(SEQ ID NO: 9);"
In claim 86, line 13, after "(SEQ ID NO: 9);" add "or ELKVLMEKEL (SEQ ID NO: 10);" 

In claim 91, line 12, delete the extraneous period before "(SEQ ID NO: 9);"
In claim 91, line 12, after "(SEQ ID NO: 9);" add "or ELKVLMEKEL (SEQ ID NO: 10);" 

In claim 95, line 12, delete the extraneous period before "(SEQ ID NO: 9);"
In claim 95, line 12, after "(SEQ ID NO: 9);" add "or ELKVLMEKEL (SEQ ID NO: 10);"

In claim 99, line 11, delete the extraneous period before "(SEQ ID NO: 9);"
In claim 99, line 11, after "(SEQ ID NO: 9);" add "or ELKVLMEKEL (SEQ ID NO: 10);"

Cancel claims 110, 111, 112, and 113

Following entry of the 6/18/20 amendment to the specification (page 4 of Applicants' 6/18/20 reply), further amend the paragraph at page 36, lines 26-27 of the original filed specification as follows:

In line 8, delete the extraneous period before "(SEQ ID NO: 9);"
In line 8, after "(SEQ ID NO: 9);" add "or ELKVLMEKEL (SEQ ID NO: 10);"

Information Disclosure Statement (IDS)
The Information Disclosure Statements filed on 4/7/20, 6/18/20, 7/1/20 and 11/13/20 have been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (2/20/20).
The objections to the specification at pg 2-3 are withdrawn in view of the amendments to the specification.
All rejections of cancelled claims 2, 14 and 23 are moot.
The objection to claim 87 at pg 3 is withdrawn in view of the claim amendments.
The rejections of claims 86, 87, 89, 91, 92, 95, 96, 98-100 and 102-105 under 35 U.S.C. § 112(a) at pg 3-7 for failing to comply with the written description requirement is  withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirements are hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 90 and 94 are hereby rejoined.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 86, 87, 89, 91, 92, 95, 96, 98-100 and 102-105 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 90 and 94 and new claims 106-109 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 86, 87, 89-92, 94-96, 98-100 and 102-109 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646